Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.

Election/Restrictions
3.	Claims 1, 3-6, 9, 13, 27 and 30-37 are allowable. The restriction requirement between the species of modified ion pore domains, as set forth in the Office action mailed on 22 October 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 22 October 2019 is partially withdrawn.  Claims 10-12, 23 and 26, directed to species of ion pore domain are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 17-22, directed to a method of treatment are withdrawn from consideration because they do not  require all the limitations of an allowable claim.

5.	Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 28 January 2021 has been considered by the examiner.

Terminal Disclaimer
7.	The terminal disclaimer filed on 28 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 15/644,295 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Objections and/or Rejections
8.	The rejection of claims 1-10, 13, 27-28 and 30-35 on the ground of nonstatutory obviousness-type double patenting as set forth at pp. 7-9 of the previous Office action (mailed 28 

EXAMINER'S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Margaret Willis on 10 February 2021.

The application has been amended as follows: 
10.	Claims 17-22, 24 and 28 have been cancelled without prejudice or disclaimer.
11.	In claim 23, part a), the phrase “SEQ ID NO:11; and” has been amended to recite --SEQ ID NO:11, wherein the amino acid substitution at residue 131 is selected from the group consisting of L131A, L131G, L131M, L131N, L131Q, L131V, and L131F; and--.
12.	In claim 27, part a), the phrase “SEQ ID NO:11; and” has been amended to recite --SEQ ID NO:11, wherein the amino acid substitution at residue 131 is selected from the group consisting of L131A, L131G, L131M, L131N, L131Q, L131V, and L131F; and--.
Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/Examiner, Art Unit 1647                                                                                                                                                                                                        February 11, 2021

/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647